PER CURIAM.
It appears from the motion of appellee, The Grand Trunk Western Railroad Company, to dismiss the appeals herein and the response thereto by Howard H. Campbell, that John S. McDonald was retained as special counsel by Thomas S. Read, Attorney General of Michigan, to defend the Auditor General in the above-styled causes in the District Court and that said McDonald retained Howard H. Campbell to assist him in said actions.
It further appears from said motion and response that the appeals herein were filed solely by Howard H. Campbell as special counsel under the above employment. It further appears that said appeals were filed without the knowledge or consent, and over the protest of, the Attorney General of Michigan and of Vernon J. Brown, Auditor General of the State of Michigan.
The general rule is that an attorney cannot, on his own motion, appeal from a judgment or decree injuriously affecting the interest of his client without said client’s consent.
It is evident from the record herein that the said special attorney has no personal interest in this litigation. He had certain duties to perform as special counsel through his employment by John S. McDonald and their performance or nonperformance was of no personal benefit to him. The authority of attorneys, no more appearing, to represent parties in an original suit is at an end when the first judgment is rendered.
It is clear from the foregoing rules that Howard H. Campbell has no power, by virtue of his employment alone, to prosecute these appeals on behalf of appellant, Vernon J. Brown, Auditor Gen*1017eral of the State of Michigan. It follows that the appeals, being unauthorized, should be dismissed.
Appeals dismissed.